DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/15/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.     No new   Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 9-10, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 is directed to a topical cream comprising at least one isolated cannabinoid, at least one terpene isolate and at least one essential oil. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale


Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is an isolated cannabinoid, an isolated terpene and an essential oil.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in 2-15, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in topical formulations) does not amount to significantly more than the judicial exception. Isolated cannabinoids (e.g., CBD and THC), terpene isolates, and essential oils (e.g., rosemary and black pepper ) are all naturally occurring products.
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.






NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 4-5,6, 9-10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 2 recite % but without units so it is not clear if the claim is in regards to % w/w, v/v %, or w/v %. The dependent claims do not cure the deficiency of claims 1 and 2.
Claims 12-14 recite the at least one essential oil consists of and includes black pepper essential oil (claim 12) as well as the concentration of black pepper essential oil 0.20-2.10 % however, claim 1 also recites black pepper essential oil present from 0.20-2.10 so it is not clear if this is the same black pepper essential oil or a separate additional amount that is added. 


6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the at least one terpene isolate consists of Linalool isolate, Mycrene isolate, and Caryophyllene isolate however, the claim deepens on claim 2 which already recites that the at least one terpene comprises Linalool isolate, Mycrene isolate and Caryophyllene isolate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-2, 4, 10 and  12-15  are rejected under 35 U.S.C. 103 as being unpatentable over  Freeze et al. (US 2020/0197359)  and view of Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect”, Tortoriello et al. (US 20150328222) and Ruggeri “10 Black Pepper Essential Oil Benefits You Won’t Believe”,  Vu et al. (US 2019/0224142) and Finley et al. (US 2018/0125980) , Franklin et al. (US 20200315169),  Sinai et al. (US 20200188348) as evidenced by ReAgent. What Do %V.V, % w/w and %w/v mean?.
Freeze et al. (US 2020/0197359) (hereinafter Freeze et al.) disclose topical cream compositions which comprise a terpene blend with isolated THC and CBD for inflammatory disorders (abstract). A base cream is disclosed (abstract). The base cream can be versapro cream which acts as an emulsifier (para 0019). The base cream  Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Freeze et al. does not disclose the claimed essential oils in the claimed amounts as recited by claims 12-15. 
 Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect” (hereinafter Ratliff et al.) disclose that essential oils stimulate the entourage effect making a valuable healing substance even more potent and efficient. (last paragraph). 
Raltiff does not disclose the recited essential oils. 
Tortoriello et al. (US 20150328222) (hereinafter Tortoriello et al.) disclose composition for topical treatment of pain (abstract) which may contain one or more essential oils which include, but not limited to, clary sage, lavender oils, rosemary oils (see para 0038-0040). The essential oils may be one or more and the concentration of each essential oil may be from .01 to 5 % v/v (para 0040). 
Tortoriello et al. does not disclose black pepper however, Ruggeri “10 Black Pepper Essential Oil Benefits You Won’t Believe” (hereinafter Ruggeri) disclose black pepper helps in relieving aches and pains. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include the essential oils as in Tortoriello et al. as well as black pepper essential oil as these essential oils are used  in pain relief cream of Tortoriello et al. for the stated benefit of relieving pain and Ruggeri motivates one of ordinary skill in the art to further prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Freeze et al. does not disclose 0.2-2.10 % linalool isolate, 0.2-2.10 % myrcene isolate and 0.2-2.10  caryophyllene isolate present. 
Vu et al. (US 2019/0224142) (hereinafter Vu et al.) disclose terpenes and one analgesic and anti-inflammatory formulation may be 0.25-40  %  linalool, 2-20 % w/w β-myrcene (para 0181 and claims 1-2). Primary terpenes include β-caryophyllene (para 0056) which has known anti-inflammatory effects and anesthetic effects and may be used in treating pain  (para 0075-0078). The amount of β-caryophyllene is not recited. Vu et al. disclose that the terpene linalool is known to have substantial therapeutic benefits for stress headaches and migraines, including marked analgesic, sedative and anxiolytic effects (para 0007). The terpene β myrcene has analgesic effects and also 
Finley et al. (US 2018/0125980) (hereinafter Finley et al.) disclose cannabinoid compositions that contain β-caryophyllene may be present form -0.2-0.3 % (para 0131). 
Freeze et al. Vu et al. and Finley et al. do not disclose v/v of the terpenes however, Franklin et al. (US 20200315169) disclose composition applied topically in cream form (para 0102). The compositions comprise terpenes such as linalool and  mycrene and the terpene can be present from 1-99 % volume ((para 0046 and 0064). 
Franklin does not disclose caryophyllene however, Sinai et al. (US 20200188348) (hereinafter Sinai et al.) disclose a topical composition containing CBD 
Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to  optimize the amount of terpenes such as linalool, β-myrcene and β-caryophyllene for the desired disclosed benefits such as analgesic/anti-inflammatory effects. It would have been within the purview of one of ordinary skill in the art would optimize for these properties. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller. 






s 1-2, 4, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Freeze et al. (US 2020/0197359) in view of Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect”, Tortoriello et al. (US 20150328222), Mukunda et al. (WO 2022/016160),  Vu et al. (US 2019/0224142) and Finley et al. (US 2018/0125980) , Franklin et al. (US 20200315169),  Sinai et al. (US 20200188348) as evidenced by ReAgent. What Do %V.V, % w/w and %w/v mean?.
Freeze et al. (US 2020/0197359) (hereinafter Freeze et al.) disclose topical cream compositions which comprise a terpene blend with isolated THC and CBD for inflammatory disorders (abstract). A base cream is disclosed (abstract). The base cream can be versapro cream which acts as an emulsifier (para 0019). The base cream makes up overlapping amount such as calculated to be about 91 % (see Example 1) calculated from total amount 180.081. Freeze et al. disclose amounts of CBD that are at least 5 mg/ml (25-mg/30 ml) about 8.33 mg/ml. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Freeze et al. does not disclose inclusion of black pepper essential oil. Mukunda et al. (WO 2022/016160) (priority date July 17, 2020) disclose CBD creams containing black pepper essential oil (abstract). Mukunda et al. disclose black pepper essential oil can act as an anti-inflammatory agent and has been shown to modulate biological processes like tissue remodeling and wound healing (see page 12, lines 16-20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include black pepper in the CBD and 
Freeze et al. does not disclose the claimed essential oils in the claimed amounts as recited by claims 12-15. 
 Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect” (hereinafter Ratliff et al.) disclose that essential oils stimulate the entourage effect making a valuable healing substance even more potent and efficient. (last paragraph). 
Raltiff does not disclose the recited essential oils. 
Tortoriello et al. (US 20150328222) (hereinafter Tortoriello et al.) disclose composition for topical treatment of pain (abstract) which may contain one or more essential oils which include, but not limited to, clary sage, lavender oils, rosemary oils (see para 0038-0040). The essential oils may be one or more and the concentration of each essential oil may be from .01 to 5 % v/v (para 0040). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include the essential oils as in Tortoriello et al. as well as black pepper essential oil as these essential oils are used  in pain relief cream of Tortoriello et al. for the stated benefit of relieving pain and Mukunda motivates one of ordinary skill in the art to further include black pepper for the recited anti-inflammatory (i.e., pain relief). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Freeze et al. does not disclose 0.2-2.10 % linalool isolate, 0.2-2.10 % myrcene isolate and 0.2-2.10  caryophyllene isolate present. 
Vu et al. (US 2019/0224142) (hereinafter Vu et al.) disclose terpenes and one analgesic and anti-inflammatory formulation may be 0.25-40  %  linalool, 2-20 % w/w β-myrcene (para 0181 and claims 1-2). Primary terpenes include β-caryophyllene (para 0056) which has known anti-inflammatory effects and anesthetic effects and may be used in treating pain  (para 0075-0078). The amount of β-caryophyllene is not recited. Vu et al. disclose that the terpene linalool is known to have substantial therapeutic benefits for stress headaches and migraines, including marked analgesic, sedative and anxiolytic effects (para 0007). The terpene β myrcene has analgesic effects and also increases the permeability of the blood-brain-barrier to other terpenes, cannabinoids and flavonoids, and may also raise the saturation level of at least one endogenous cannabinoid receptor within the human body (para 0007). Various formulations of cannabinoids, terpenoids and flavonoids could be tailored to produce the desired pain-relieving effects for various classes of chronic pain and may also provide additional 
Finley et al. (US 2018/0125980) (hereinafter Finley et al.) disclose cannabinoid compositions that contain β-caryophyllene may be present form -0.2-0.3 % (para 0131). 
Freeze et al. Vu et al. and Finley et al. do not disclose v/v of the terpenes however, Franklin et al. (US 20200315169) disclose composition applied topically in cream form (para 0102). The compositions comprise terpenes such as linalool and  mycrene and the terpene can be present from 1-99 % volume ((para 0046 and 0064). 
Franklin does not disclose caryophyllene however, Sinai et al. (US 20200188348) (hereinafter Sinai et al.) disclose a topical composition containing CBD which can be in the form of a cream and contains caryophyllene at 0.5%. One of ordinary skill in the art would use % v/v here, because % v/v is the default percentage used when both the solute and solvent are liquid, as is the case here where the caryophyllene is liquid and a cream is also a liquid. This is evidenced by the ReAgent article which states, "Volume concentration of a solution is expressed as % v/v, which 
Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to  optimize the amount of terpenes such as linalool, β-myrcene and β-caryophyllene for the desired disclosed benefits such as analgesic/anti-inflammatory effects. It would have been within the purview of one of ordinary skill in the art would optimize for these properties. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller. 

9.	Claims  1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Freeze et al. (US 2020/0197359)  in view of Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect”, Tortoriello et al. (US 20150328222), Ruggeri “10 Black Pepper Essential Oil Benefits You Won’t Believe”,  Vu et al. (US 2019/0224142) and Finley et al. (US 2018/0125980) , Franklin et al. (US 20200315169),  Sinai et al. (US 20200188348) as evidenced by ReAgent. What Do %V.V, % w/w and %w/v mean? as applied to claims 1-2, 4,  10 and 12-15   above, and further in view of Avram (WO 2020012480). 
Freeze et all has been discussed supra and doses not disclose magnesium chloride lotion from 10-20 % of the topical cream. 
.

10.	Claims  1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Freeze et al. (US 2020/0197359) in view Freeze et al. (US 2020/0197359)  and further in view of Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect”, Tortoriello et al. (US 20150328222),  Ruggeri “10 Black Pepper Essential Oil Benefits You Won’t Believe”,  Vu et al. (US 2019/0224142) Finley et al. (US 2018/0125980) , Franklin et al. (US 20200315169),  Sinai et al. (US 20200188348) as evidenced by ReAgent. What Do %V.V, % w/w and %w/v mean? as applied to claims  1-2, 4, 10 and 12-15   above, and further in view of Lewis et al. (US 20180064055) and Maida (WO 2019191830).
Freeze et al. has been discussed supra and disclose amounts of CBD that are at least 5 mg/ml (25-mg/30 ml) about 8.33 mg/ml. Freeze et al. disclose 1-10 % Cbd (claim 
Freeze et al. does not disclose 3-7 % CBD and TCH.  Lewis et al. (US 20180064055) (hereinafter Lewis et al.) disclose extracts of CBD and THC what contain at least greater than 5 % CBD and THC (abstract and claims) and used for treating pain (para 0106). The formulations are topically applied (para 0795). Absent any evidence of criticality,   the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to adjust the amount of TCH and CBD for formulating compositions for use in treating pain. 
Freeze et al. does not disclose the isolated THC in mg/ml as claimed. Maida (WO 2019191830) (hereinafter Maida) disclose concentrations of cannabinoids in topical formulations depend on the phase of wound healing. For example, during the inflammatory phase, a higher level of mixture of THC and CBD (e.g., 5 mg/ml to 20 mg/ml of cannabidiol and 2 mg/ml to 10 mg/ml of tetrahydrocannabinol) can be beneficial since wound pain is most intense during this phase and higher levels of THC and CBD can help to manage the pain. In comparison, during the re-epithelial and remodeling phases, a reduced concentration of THC (e.g., 0 mg/ml to 5 mg/ml) may be desirable since preclinical studies suggest that THC may inhibit keratinocyte differentiation, while the CBD concentration may remain relatively high (e.g., 0.1 mg/ml to 20 mg/ml) ( pages 11-12 and page 12, lines 15-24).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant . 

11.	Claims  1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  
Freeze et al. (US 2020/0197359) in view of Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect”, Tortoriello et al. (US 20150328222), Mukunda et al. (WO 2022/016160),  Vu et al. (US 2019/0224142) and Finley et al. (US 2018/0125980) , Franklin et al. (US 20200315169),  Sinai et al. (US 20200188348) as evidenced by ReAgent. What Do %V.V, % w/w and %w/v mean? as applied to claims 1-2, 4,  10 and 12-15   above, and further in view of Avram (WO 2020012480). 
Freeze et all has been discussed supra and doses not disclose magnesium chloride lotion from 10-20 % of the topical cream. 
Avram (WO 2020012480) (hereinafter Avram) disclose topical analgesic cannabinoid compositions (abstract)  which contain magnesium salts such as magnesium chloride ( see page 3, lines 21-31). The amounts included are from 0.25-10 % (page 3). The compositions can be lotion or cream  (page 5, lines 9-12).  The compositions relieve pain (bottom of page 5). Magnesium PCA functions as a pain relief/muscle relaxation (table 1, page 6). Magnesium aluminum silicate is also pain relief/muscle relaxation (Table 2). Magnesium chloride is disclosed as a pain relief/muscle relaxation function (Table 3) and present at 10 %. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to .

12.	Claims  1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Freeze et al. (US 2020/0197359) in view Freeze et al. (US 2020/0197359)  and further in view of Raltiff  “How Essential Oils Enhance Marijuana’s Entourage Effect”, Tortoriello et al. (US 20150328222),  Mukunda et al. (WO 2022/016160), Vu et al. (US 2019/0224142) Finley et al. (US 2018/0125980) , Franklin et al. (US 20200315169),  Sinai et al. (US 20200188348) as evidenced by ReAgent. What Do %V.V, % w/w and %w/v mean? as applied to claims  1-2, 4, 10 and 12-15   above, and further in view of Lewis et al. (US 20180064055) and Maida (WO 2019191830).
Freeze et al. has been discussed supra and disclose amounts of CBD that are at least 5 mg/ml (25-mg/30 ml) about 8.33 mg/ml. Freeze et al. disclose 1-10 % Cbd (claim 1) and disclose compositions of 1-10 % by weight of isolated THC and further comprising 1-2 % cannabidiol (claims 9-10). 
Freeze et al. does not disclose 3-7 % CBD and TCH.  Lewis et al. (US 20180064055) (hereinafter Lewis et al.) disclose extracts of CBD and THC what contain at least greater than 5 % CBD and THC (abstract and claims) and used for treating pain (para 0106). The formulations are topically applied (para 0795). Absent any evidence of criticality,   the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.  It would have been prima facie obvious to 
Freeze et al. does not disclose the isolated THC in mg/ml as claimed. Maida (WO 2019191830) (hereinafter Maida) disclose concentrations of cannabinoids in topical formulations depend on the phase of wound healing. For example, during the inflammatory phase, a higher level of mixture of THC and CBD (e.g., 5 mg/ml to 20 mg/ml of cannabidiol and 2 mg/ml to 10 mg/ml of tetrahydrocannabinol) can be beneficial since wound pain is most intense during this phase and higher levels of THC and CBD can help to manage the pain. In comparison, during the re-epithelial and remodeling phases, a reduced concentration of THC (e.g., 0 mg/ml to 5 mg/ml) may be desirable since preclinical studies suggest that THC may inhibit keratinocyte differentiation, while the CBD concentration may remain relatively high (e.g., 0.1 mg/ml to 20 mg/ml) ( pages 11-12 and page 12, lines 15-24).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of CBD and TCH such that the composition contains at least 5 mg/ml of each as higher levels of THC and CBD. One would have been motivated to do so to help to manage pain. 






RESPONSE TO ARGUMENTS
13.	Applicant’s arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that some terpenes and certain cannabinoids may be found in cannabis plants, but black pepper essential oil is not found or produced from the cannabis plant. Isolated cannabinoids, terpene isolates, and black pepper essential oils when in a topical composition, create a novel composition that is not present in nature and is not a natural phenomenon. The isolated compounds are removed from different plants and combined into the topical cream which does not occur in nature. Applicants argue that the combination of these three components in a topical cream produces results than any of the natural components by themselves. 
	In response, Applicants arguments are not found persuasive because the test for 101 is not whether the ingredients are found together in nature. The claims are a product claim reciting something that appears to be a natural product that is not markedly different in structure from naturally occurring products. The  claim as a whole does not recite something significantly different than the natural products, e.g., the claim does not include elements in addition to the judicial exceptions that add significantly more to the judicial exception and does not include features that demonstrate that the recited products are markedly different than what exists in nature. Applicants have simply  combined various extracts of naturally occurring ingredients together. Because the ingredients are structurally identical to the naturally occurring ingredients, they are not markedly different. Applicants argue that the combination of these three components in a topical cream produces results than any of the natural components by structural difference than what exists in nature for the individual ingredients. Even if the claimed subject matter recites specific amounts, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature.  The test is not whether if said ingredients are all found combined together in nature but if they are a naturally occurring ingredient. As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. A way to overcome the rejection would be for the claim  to require a synthetic non-natural ingredient. 
	Applicants argue that it would not have been obvious because one of the novelties of the current application is its use of black pepper essential oil, which works synergistically with both terpenes and cannabinoids to produce a therapeutic effect. Applicants argue that the black pepper essential oil does not perform the same function as described in Ruggeri, black pepper essential oil is used for the purpose of pain relief. 
Applicants argue that the black pepper essential oil is used for its multitude of health benefits, pain relief being one of just many. Applicants argue that black peppers inclusion produces synergistic enhancement of the therapeutic effects of black pepper essential oil as well as therapeutic effects of the terpenes and cannabinoids. 
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).
	Applicants argue that Bures is not prior art but rather a short quotation to a celebrity interview, wherein the celebrity admits to chewing balls of black pepper to reduce paranoia  caused by getting high via smoking cannabis. 
In response the Examiner disagrees it is not prior art because 
A person shall be entitled to a patent unless –

described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Bures is a printed publication. Additionally, the reference discloses how black pepper sedates marijuana paranoia, according to Neil young and science. The reference discloses that alpha-pinene is predominant in black peppercorn Pinene acts as a potent inhibitor to a THC-high run rampant. Put simply, the terpenes in black pepper work synergistically with THC to create a calming therapeutic effect. Terpenes  are compounds found in many essential oils including those from black pepper.  Regardless, the arguments are moot as the Examiner has withdrawn Bures and replaced it with Mukunda et al. 
Applicants argue that the Examiner is incorrect regarding whether the amounts of components described in Finley overlap with those described in the present invention. Finley describes a cannabinoid composition, meaning it lacks a base cream and other topical components like an emulsifier and its components are measured by weight w/w. Likewise Vu describes cannabinoid and terpene composition and measures its components percentage by weight. Applicants argue that the percentages are compared to by volume in the present application. 
	In response, while it is acknowledged that the amounts are intended to be v/v %, the claims do not specify v/v and while the claims are read in light of the specification, limitations from the specification are not imported into the claims. If Applicant intends for it to be v/v the claims need to reflect that. 




CORRESPONDENCE
14	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615